      Case 2:18-cv-01710-JCM-BNW Document 38-1 Filed 08/02/19 Page 1 of 1



               Exhibits to Wood Memorandum in Opposition to
                 Winnebago’s Motion for Summary Judgment

1.     Wood Declaration
       a.     Defects List
2.     Bailey Declaration
       a.     CV
       b.     Investigation Report
       c.     Appraisal Report
       d.     Supplemental Report
       e.     Rebuttal/Supplemental Report
3.     When Your Name Means Rving Brochure
4.     Four Simple Questions Brochure
5.     Grand Tour Brochure
6.     Giant RV Repair Orders
7.     Camping World Repair Records
8.     Depo. S. Mary
9.     Depo. M. Hulsey
10.    Depo. R. Murphy
11.    Depo. E. Hutchcraft
